DETAILED ACTION
This action is response to application number 16/773,745, dated on 03/12/2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 22-41 pending.
Claims 1-21 cancelled.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 22-24, 30-32 and 38 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 6, 8, 9, 12, 14, 16, 17, 18, 19 of U.S. Patent No. US. 10,063,304 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.

Regarding claims 22, 30, Patent No. US. 10,063,304 claim 19 discloses a user equipment (a wireless device) enabled to operate in a cellular communications network according to a carrier aggregation scheme using both a licensed frequency band and an unlicensed frequency band (claim 19), comprising:

at least one processor (claim 19); and
memory containing instructions executable by the at least one processor whereby the user equipment operates to (claim 19):
detect whether a downlink control information (DCI) message indicating that a Channel State Information Reference Symbol (CSI-RS) transmission from a License Assisted Secondary Cell (LA SCell) of the user equipment is present in a subframe (claim 19);
when the user equipment detects that the DCI message indicates that a CSI-RS transmission from the LA SCell is present in the subframe, process a CSI-RS measurement (claim 19); and
when the user equipment detects that the DCI message does not indicate that a CSI-RS transmission from the LA SCell is present in the subframe, refrain from processing the CSI-RS measurement (claim 19).

Regarding Claims 23, 31, Patent No. US. 10,063,304 claim 6 or claim 8 discloses wherein the user equipment further operates to send a CSI report based on the CSI-RS measurement to a base station controlling a Primary Cell (PCell) of the user equipment (claim 6/claim 8).

Regarding Claims 24, 32, Patent No. US. 10,063,304 claim 1 or claim 4 discloses wherein the DCI message is for an uplink scheduling grant (claim 1/claim 4).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22-24, 27, 29-32, 35, 37-39 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US. 2014/0036881 A1).

Claims 22, 30, Kim discloses a user equipment (UE; Fig. 15, el. 1520) enabled to operate in a cellular communications network (Fig. 1; 3GPP; ¶35) according to a carrier aggregation scheme using both a licensed frequency band and an unlicensed frequency band (“Specifically, the embodiments provide a channel measurement scheme in which a BS and a UE may use not only the licensed band but also the unlicensed band, such that the BS and the UE may support the channel measurement scheme”; ¶119), comprising:
a transceiver (TX and RX modules; Fig. 15, els. 1522, 1521; ¶140);
at least one processor (processor; Fig. 15, el. 1523; ¶140); and
memory (Fig. 15, el. 1524) containing instructions executable by the at least one processor (instructions executable by processor Fig. 15, whereby the user equipment (UE; Fig. 15, el. 1520) operates to:
detect whether a downlink control information (DCI) message indicating that a Channel State Information Reference Symbol (CSI-RS) transmission from a License Assisted Secondary Cell (LA SCell) of the user equipment is present in a subframe (“Referring to FIG. 10, it can be recognized that cross-carrier scheduling is applied to the unlicensed band. That is, a specific frequency band of the licensed band is used as PCell, and the unlicensed band is used as SCell, and the unlicensed band may be designated by a CIF. DCI of a PDCCH transmitted in a DLCC of PCell may include UBRI indicating whether the RS (shade part) is contained in a PDSCH transmitted in SCell of the unlicensed band”; ¶125; “The reference signal (RS) may be any one of a cell-specific reference signal, a channel state information-reference signal (CSI-RS) or a CSI-RS having transmission (Tx) power of zero”; ¶14; ¶123; ¶128);
when the user equipment detects that the DCI message indicates that a CSI-RS transmission from the LA SCell is present in the subframe, process a CSI-RS measurement (¶123; First, UBRI may be contained in DCI (for example, DCI formats 0 and 4) including an uplink grant. In more detail, UBRI may be contained in CSI request information contained in DCI format 0 or 4. In more detail, assuming that CSI request information is configured in a manner that CSI can be reported to the UE, this means that the RS is transmitted within the time interval of the unlicensed band corresponding to a time ); and
when the user equipment detects that the DCI message does not indicate that a CSI-RS transmission from the LA SCell is present in the subframe, refrain from processing the CSI-RS measurement (If CSI request information is set to 1, this means that the RS is transmitted in the signal transmitted in the buffered unlicensed band. RE to which the corresponding RS is transmitted is decoded and channel measurement is performed in step S1104. Simultaneously, CSI is decided and reported to the BS. In this case, if RS is a zero-power CSI-RS and CSI request information is set to 1, interference measurement is carried out. If the confirmed CSI request information is set to zero (0), the UE need not report the CSI (in case of zero power CSI-RS, the UE need not measure interference). In addition, this means that the RS is not contained in the signal received through the unlicensed band; ¶128; Alternatively, the UE does not measure the RS after ).
Kim explicitly does not disclose refrain from processing a CSI-RS measurement upon determining that a CSI-RS transmission from the LA SCell is not present in the subframe. However Kim discloses CSI-RS measurement is not processed and CSI report is not transmitted to BS for further processing (¶128; ¶133). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to refrain from processing a CSI-RS measurement upon determining that a CSI-RS transmission from the LA SCell is not present in the subframe as taught by Kim in order to provide a method and apparatus for transmitting control information in a wireless communication system, and more particularly to a method for aperiodically transmitting a reference signal (RS) to an unlicensed band, and a method for indicating whether the reference signal (RS) is transmitted in the unlicensed band (¶3).

Claims 23, 31, Kim discloses wherein the user equipment further operates to send a CSI report based on the CSI-RS measurement to a base station controlling a Primary Cell (PCell) of the user equipment (transmitting CSI report; If CSI request information is set to 1, this means that the RS is transmitted in the signal transmitted in the buffered unlicensed ).

Claims 24, 32, Kim discloses wherein the DCI message is for an uplink scheduling grant (The downlink control information (DCI) may include uplink grant information, where the uplink grant information is contained in channel state information (CSI) request information of the downlink control information (DCI); ¶11; First, UBRI may be contained in DCI (for example, DCI formats 0 and 4) including an uplink grant. In more detail, UBRI may be contained in CSI request information contained in DCI format 0 or 4; ¶128).

Claims 27, 35, 39, Kim discloses wherein the DCI message contains a dynamic configuration of multiple CSI-RS resources to be used to process the CSI measurement (performing dynamically CSI-RS measurement of the aperiodic RS (CSI-RS) transmissions according to the condition of the UE based on DCI message; FIG. 10 is a conceptual diagram illustrating ).

Claims 29, 37, 41, Kim discloses wherein the user equipment operates to send a CSI report based on a previous CSI-RS measurement to a base station when the user equipment detects that the DCI message does not indicate that the CSI-RS transmission from the LA SCell is present in the subframe (transmission of CSI report of the current or previous CSI-RS measurement by ¶123; First, UBRI may be contained in DCI (for example, DCI formats 0 and 4) including an uplink grant. In more detail, UBRI may be contained in CSI request information contained in DCI format 0 or 4. In more detail, assuming that CSI request information is configured in a manner that CSI can be reported to the UE, this means that the RS is transmitted within the time interval of the unlicensed band corresponding to a time interval of a PDCCH subframe for DCI transmission in the licensed band. If CSI request information is configured in a manner that CSI report is not requested, it is possible to promise the RS not transmitted within the time interval. In contrast, if CSI request information is configured in a manner that CSI can be reported, this means that the RS is not transmitted in the time interval. If CSI request information is configured in a manner that CSI report is not requested, it is possible to promise the RS not transmitted in the time interval. If CSI request information is configured in a manner that CSI is reported to the UE, the following description assumes that the RS is transmitted within the time interval. In this case, UE operations will hereinafter be described with reference to FIG. 11. The UE receives a PDCCH at the subframe #n of the licensed band. This PDCCH may carry DCI formats 0 to 4. The DCI formats 0 to 4 may include specific information indicating whether the RS is transmitted in the unlicensed band, and may include other information indicating the presence or absence of a CSI request ).

Claim 38, the limitation of claim 38 analyzed with respect to claims 22 and 23, the further limitation of claim 38 disclosed by Kim, a tangible, non-transitory computer-readable storage medium having instructions stored thereon (memory and instruction of UE; Fig. 15, el. 1524; ¶140-¶142), which when (processor; Fig. 15, el. 1523; ¶140-¶142) of a user equipment (UE; Fig. 15, el. 1520; ¶140-¶142). 

Allowable Subject Matter
Claims 25-26, 28, 33-34, 36 and 40 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOUROUSH MOHEBBI whose telephone number is (571)270-7908.  The examiner can normally be reached on Monday to Friday, 7:30AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/KOUROUSH MOHEBBI/
Examiner, Art Unit 2471
9/11/2021